Citation Nr: 0910939	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1979.  The Veteran also had subsequent periods of 
active duty for training (ACDUTRA) through June 1984 while 
serving in the United States Coast Guard Reserve.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

These matters were before the Board in September 2007 and 
were remanded for further development.


FINDINGS OF FACT

1.  A chronic low back disorder was not present until after 
the Veteran's last period of ACDUTRA and no current low back 
disorder is etiologically related to service.

2.  A chronic right ankle disorder was not present until 
after the Veteran's last period of ACDUTRA and no current low 
back disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty or ACDUTRA, and the incurrence of arthritis of 
the low back during active service may not be presumed.  38 
U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.303, 3.307, 3.309 (2008).

2.  A right ankle disability was not incurred in or 
aggravated by active duty or ACDUTRA, and the incurrence of 
arthritis of the right ankle during active service may not be 
presumed.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a low back 
disability and a right ankle disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

        The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided VCAA notice by letter mailed in 
May 2003, prior to the initial adjudication of the claims.  
Although he was not provided notice with respect to the 
disability-rating or effective-date element of either claim 
until November 2007, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for either disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records, private 
treatment records, Social Security Administration (SSA) 
records, and a letter from the Veteran's private physician.  
In addition, VA medical opinions were obtained to address the 
questions at issue.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  INACDUTRA means, inter alia, duty other than full-
time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In the instant case, service treatment records dated in June 
1975 indicate that the Veteran complained of right foot pain, 
and reported injuring his right foot "a while back" when 
getting it caught under a fork lift.  He reported that every 
once and a while he would get a sharp pain.  The Veteran was 
diagnosed as having an aggravation of an old injury.

Service treatment records also indicate treatment for back 
pain, beginning in June 1976, when the Veteran reported 
having a sore back for three days, after his back, "went out 
on him while he was installing an in-dashboard radio."  The 
Veteran at that time reported pre-service trauma to the back 
four years prior.  Lumbar spine X-rays showed probable 
fracture of the left traverse process of L1.

The Veteran continued to receive treatment for back pain 
through June and July 1976.  In July 1976, it was noted that 
the Veteran had a two month history of intermittent upper 
lumbar spine area pain, that he had a history of trauma to 
the back two years before, and that an X-ray examination 
revealed an apparent old fracture of the traverse process of 
L1.  It was noted that about two years before, the Veteran 
had first experienced back pain after weight lifting, which 
eventually subsided, and that about two months earlier he 
hurt his back again.  It was noted that an X-ray study of the 
lumbosacral spine showed possible traverse process fracture, 
and the Veteran was assessed as having a likely fracture.

Service treatment records show further treatment for back 
pain in November 1976, December 1976, January 1977, June 
1977, March 1978, October 1978, November 1978, and December 
1978.  In November 1978, the Veteran was noted to have 
tenderness near T12 and L1, and was diagnosed as having 
spondylitis with residual epiphysitis in the T12 area.

On the December 1978 separation examination, the Veteran was 
noted to have had a normal clinical evaluation of the spine 
and lower extremities, and no back or ankle problems were 
noted.  In his Report of Medical history, the Veteran 
reported both a history of recurrent low back pain and injury 
to his back in June 1976, and it was noted that the Veteran 
was currently being evaluated by the orthopedic clinic for 
recurrent back pain.  No right ankle problems were noted on 
examination or by the Veteran in reporting his medical 
history.

On January 1981 and October 1983 Reserve service 
examinations, the Veteran was noted to have had a normal 
clinical evaluation of the spine, and no low back or right 
ankle problems were noted.  January 1981 and October 1983 
Reports of Medical History indicate that the Veteran reported 
a history of recurrent back pain, history of back injury, and 
fracture of transverse process of L1, but did not report a 
history of right ankle problems.

A June 1984 note indicates that, during a period of ACDUTRA, 
the Veteran reported injuries due to falling off of a bike, 
which included swelling and throbbing of the right ankle.  It 
was noted at the time that the Veteran had injured his right 
ankle eight weeks prior, and that X-rays were taken but not 
available.  The right ankle was noted to show slight edema 
but no discoloration, crepitus, and decreased range of 
motion.  The Veteran was diagnosed as having soft tissue 
injury of the right ankle.

Private treatment records indicate that the Veteran was 
treated for a sprained ankle in August 1985, and was 
prescribed an ace bandage, rest, elevation, crutches, and an 
elastic bandage.  August 1985 private X-ray examination of 
the right ankle showed no evidence of fracture or dislocation 
and no other bone abnormalities.  The joint space was well 
maintained.  The Veteran was diagnosed as having no 
significant abnormality.

November 1985 service examination of the Veteran indicated 
that the right ankle had limited and painful movements, that 
the Veteran had a scar on the right ankle, and that the 
Veteran was receiving physiotherapy for the right ankle.  In 
his November 1985 Report of Medical History, the Veteran 
indicated a history of having a swollen and painful right 
ankle joint since 1978, a fracture of the transverse process 
of L1 in 1976, a fracture of the right ankle in 1985, and 
having a ganglion of the right ankle joint removed in 1985.  
The Veteran also reported wearing a brace on his right ankle 
since the beginning of November 1985 due to a chipped ankle 
bone and torn muscles, tendons, and ligaments.  November 1985 
service notes indicate that the Veteran complained of right 
ankle pain, and that he had a history of acute and chronic 
injury, and ganglionectomy.

November 1987 private X-ray examination of the lumbar spine 
showed no evidence of fracture or other significant bone 
abnormality, the vertebral bodies were essentially normal in 
stature, the intervertebral disc spaces were well maintained, 
and no significant degenerative changes were noted.  The 
Veteran was diagnosed as having an essentially normal lumbar 
spine. 

A November 1987 private bone scan of the Veteran's right 
ankle disclosed very mild increased activity associated with 
the right ankle, which was noted to be possibly due to 
degenerative changes, non-specific bony stress, or abnormal 
weight bearing.  It was noted that no increased activity was 
identified with the lumbar spine, and that it was an 
otherwise unremarkable bone scan.

December 1987 private treatment notes indicate that the 
Veteran had hurt his ligamentously damaged ankle after 
falling through the floor.

A December 1987 private X-ray report indicates that 
examination of the right ankle showed an old fracture 
deformity of the lateral malleolus, with no evidence of a 
recent fracture.  There were minor spurring medially and 
anteriorly around the ankle joint, and some soft tissue 
swelling over the lateral malleolus.

May 1988 private retreatment notes indicate that the Veteran 
was treated after a fall, complained of some numbness of the 
right side, and was noted to have a possible herniated disc.  
A May 1988 private X-ray study of the spine showed a 
herniated disc at L5-S1 on the right, and mild retrolisthesis 
of L3 on L4.

July 1989 private treatment records indicate that the Veteran 
reported his right ankle collapsed on him when stepping in a 
hole.  He was noted to have an abnormal X-ray.  It was also 
noted that it was unclear how much the abnormality had to do 
with his old injuries or new injuries, but that he had 
swelling in the foot, tingling, and a sense of numbness.

July 1991 private treatment notes indicate that the Veteran 
was treated after he pulled out his back while lifting.

In January 1992, the Veteran was treated for a right ankle 
sprain.

An April 1998 private X-ray study disclosed ossifications 
involving the ankle, both medially and laterally, possibly 
all due to old fractures, although it was noted that a recent 
chip fracture could not be ruled out.  There were soft tissue 
swelling and some degenerative change of the right ankle.

Private treatment records dated from March 2003 to June 2003 
indicate that the Veteran injured his right ankle in December 
2002 due to a fall.  He was diagnosed as having an ankle 
sprain, with a history positive for a right ankle fracture.

April 2003 magnetic resonance imaging (MRI) of the 
lumbosacral spine showed mild to moderate L3-4 degenerative 
disc disease with circumferential disc bulging and a minimal 
central disc protrusion.  It also showed mild L4-5 
degenerative disc disease with circumferential disc bulging 
and mild facet arthrosis, resulting in mild right and 
moderate left foraminal stenosis, and moderate to severe L5-
S1 degenerative disc disease with circumferential disc 
bulging and moderate posterior osseous ridging, resulting in 
moderate right and moderate to severe left foraminal 
stenosis. 

May 2003 private treatment notes indicate that the Veteran 
had back pain referring down the right leg due to a work-
related accident.  

The Veteran was afforded a VA examination in April 2004.  
After reviewing the claims folder and examining the Veteran, 
the VA examiner noted the Veteran's in-service right ankle 
sprain, but was unable to establish clearly a nexus between 
service and the need for multiple surgeries, subsequent re-
injury, surgery with residual loss of dorsiflexion, and 
chronic pain syndrome.  The examiner noted a service 
treatment record that reported a soft tissue injury to the 
right ankle with a negative X-ray, and that the records were 
very limited for a detailed retrospective analysis.  The 
examiner also noted that the Veteran had a history of two 
surgeries after military discharge with no civilian records 
available to explain the reason for the surgery or the nature 
and extent of each surgery.  The examiner stated that the 
Veteran had an established soft tissue injury of the right 
ankle based on the service treatment records, and that, 
generally, a soft tissue injury does not require surgery 
unless a tendon rupture, ganglionic cyst, or similar problem 
has developed.  The examiner also noted that the Veteran had 
had two intervening surgeries, and that medical records 
regarding these surgeries were not available.  The VA 
examiner opined that it was not as likely as not that the 
Veteran's right ankle injury was related to military duty.

The diagnoses on an August 2005 VA MRI of the lumbar spine 
were:  mild central herniation of disc material at the L3-L4 
level, and resultant mild central canal stenosis at that 
level; mild central canal stenosis at the L4-L5 level; mild 
central herniation of disc materiel at the L5-S1 level as 
well as neural foraminal narrowing bilaterally at this level; 
and scattered bony degenerative changes.

During the Veteran's March 2007 Board hearing, he testified 
that during his period of service he had numerous injuries of 
his ankle and lower back, for which he received treatment.  

The Veteran submitted a letter that he wrote to his private 
doctor, Dr. D., dated in March 2007, as well as Dr. D.'s 
response letter, also dated in March 2007.  The letter from 
the Veteran to Dr. D. essentially asks Dr. D. if the 
Veteran's in-service ankle and lower back injuries were 
related to subsequent injuries in 1985, 1986, and 2002.  Dr. 
D.'s response letter indicates that he could not say that the 
Veteran's in-service injuries were more likely than not 
related to his subsequent injuries, but that the very best he 
could say would be that the injuries were possibly related.

A January 2008 private MRI report indicates a diagnosis of 
left paracentral disc protrusion at L5-S1, central canal 12 
milimeters, bilateral foraminal narrowing, degenerative facet 
changes at L4-5 with bilateral foraminal narrowing, and mild 
central protrusion at L3-4.

The Veteran was afforded a VA examination of the right ankle 
in October 2008.  After reviewing the claims folders and 
examining the Veteran, the VA examiner diagnosed the Veteran 
as having mild degenerative joint disease of the right ankle, 
scar from "ganglion" cyst removal right ankle, and a 
history of right ankle gout, given by the Veteran, with 
flares monthly.  The examiner opined the Veteran's current 
right ankle condition was less likely than not caused by a 
service-connected injury.  

The examiner explained at the Veteran had mild degenerative 
joint disease of the right ankle, consistent with age, and a 
small scar from a cyst removal, and it was less likely than 
not that either of those minor conditions was related to 
anything that happened to the Veteran's right ankle on active 
duty in 1984 or 1975.  The VA examiner explained that factual 
documentation did not exist to support the Veteran's claim of 
service connection for the right ankle condition, because 
although he did have some mild, age appropriate degenerative 
joint disease and a scar from what he stated was ganglion 
cyst removal, neither of those conditions were medically 
connected to a possible ankle sprain of 1975 or to a slight 
right ankle swelling after a bike accident in 1984.  The 
examiner also opined that documents did not show multiple 
injuries between 1975 and 1979, and that the Veteran's 
history was inconsistent and unreliable and the amount of 
disability he claimed due to the right ankle condition was 
greatly exaggerated.  The examiner furthermore explained 
that, although there was medical literature that could link a 
severe ankle sprain as a young person to future ankle 
sprains, there was no evidence that the Veteran had a severe 
ankle sprain while in the service.

The Veteran was also afforded an examination of the spine in 
October 2008.  After reviewing the claims folders and 
examining the Veteran, the VA examiner stated that the 
Veteran's current low back disability was less likely than 
not caused by back pain he had while in service.  The 
examiner stated that the history regarding the Veteran's back 
pain was inconsistent, and that, when he first sought 
treatment for back pain in 1976, he claimed that he had a 
preexisting back condition before joining the service, and 
that that history changed over next few years, with the 
Veteran denying back pain during his time in the Reserves and 
then claiming a civilian work-related back injury in 2003.  
The examiner furthermore stated that, from a review if the 
service treatment records, it was more likely than not that a 
congenital anomaly was noted on X-ray in 1976, and that it 
had not been mentioned since that time because it was such a 
common finding that it was no longer considered to be 
abnormal.  The examiner also stated that there had been no 
abnormality of the L1 on multiple X-rays or MRIs performed 
since January 1977, and that the Veteran's current 
degenerative disc disease from L4-S1 was not related to his 
back condition while in the service.  The examiner stated 
that some of the Veteran's current low back pain was similar 
to the disproportionate back pain he may have had while in 
the service.  The examiner also noted that, although he had 
no lumbar muscle spasm on examination on that day, and there 
was no abnormal curvature of the spine, he had severe pain in 
his back with even light touch, and this may be related to 
back pain he had complained of while in the Coast Guard, 
which, even at that time, seemed out of proportion to any 
injury while working on a car.  The examiner furthermore 
noted that the history of what the Veteran was doing when the 
pain started had changed several times and was inconsistent 
and unreliable, and that, although there was severe back pain 
with light touch, even of the toes, such pain was not 
medically referable to vertebral or intervertebral pathology, 
and may have be related to an underlying somatic disorder, 
but there was no current physical diagnosis to account for 
this type of pain.  The examiner concluded that the current 
diagnosis of degenerative disc disease at L4-S1 was not a 
result of back condition while in the Coast Guard.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of service 
connection for a low back disability and right ankle 
disability.

With respect to the Veteran's current low back disability, 
the record reflects current diagnoses of spine disabilities, 
including degenerative disc disease from L4-S1, confirmed by 
X-ray and MRI evidence.  The record also reflects numerous 
complaints of and treatment for back pain in service, 
beginning with the June 1976 injury.  In service diagnoses 
included spondylitis with residual epiphysitis in the T12 
area, and probable fracture of the left traverse process of 
L1.  Also, the Veteran reported a history of recurrent back 
pain on December 1978 separation examination, and on January 
1981 and October 1983 examinations.

However, the competent medical evidence of record weighs 
against the Veteran's claim.  The October 2008 VA examiner, 
after reviewing the claims folders and examining the Veteran, 
stated that the Veteran's current low back disability was 
less likely than not caused by any in-service back condition, 
noting that some of the Veteran's current low back pain was 
similar to the back pain he may have had while in the 
service, but that the current diagnosis of L4-S1 was not a 
result of any in-service back condition.  In making this 
opinion, the examiner noted that there had been no 
abnormality of the L1 on multiple X-rays or MRIs performed 
since January 1977.

Furthermore, the post-service medical evidence supports the 
VA examiner's opinion that the Veteran's in-service back 
problems are not etiologically related to his current spine 
disability.  The November 1987 private post-service X-ray 
examination showed a normal lumbar spine, and a November 1987 
private bone scan showed no increased activity identified in 
the lumbar spine.  The first post-service diagnostic report 
indicating lumbar spine problems is the May 1988 private X-
ray report showing a herniated disc at L5-S1 on the right and 
mild retrolisthesis of L3 on L4, and May 1988 private 
treatment records relate such herniated disc to a recent 
fall.  Moreover, in addition to the May 1988 injury, the 
record reflects post-service back injuries, for which the 
Veteran received treatment, in July 1991 and May 2003.

With respect to the Veteran's right ankle claim, the record 
reflects in-service treatment for right foot pain in June 
1975, and treatment for a soft tissue injury of the right 
ankle during a period of ACDUTRA in June 1984.  It also 
reflects current diagnoses of mild degenerative joint disease 
of the right ankle, and a scar from a right ankle ganglion 
cyst removal.

However, the competent medical evidence of record does not 
show a medical nexus between the Veteran's service injuries 
and his current ankle disability.  The April 2004 VA examiner 
was unable to establish a nexus between service and the need 
for multiple surgeries, subsequent re-injury, surgery with 
residual loss of dorsiflexion, and chronic pain syndrome, and 
opined that it was not as likely as not that the Veteran's 
right ankle injury was related to active service.  The 
examiner noted a service treatment record that reported a 
soft tissue injury of the right ankle with a negative X-ray, 
and that the Veteran had a history of two surgeries after 
military discharge with no civilian records available to 
explain the reason for the surgery or the nature and extent 
of each surgery, as well two post-service intervening 
injuries.

Likewise, the October 2008 VA examiner opined the Veteran's 
current right ankle condition was less likely than not caused 
by a service-connected injury, as the Veteran had mild 
degenerative joint disease of the right ankle, consistent 
with age, and a small scar from a cyst removal, but neither 
of those conditions was medically connected to a possible 
ankle sprain in 1975 or to slight right ankle swelling after 
a bike accident in 1984.  The examiner noted that documents 
did not show multiple injuries between 1975 and 1979, and 
that, although there was medical literature that could link a 
severe ankle sprain as a young person to future ankle 
sprains, there was no evidence that the Veteran had a severe 
ankle sprain while in the service.

Furthermore, again, the record supports the opinions of the 
VA examiners.  Although the Veteran was noted to have a minor 
ankle injury in June 1975 and soft tissue injury of the right 
ankle in June 1984, which included swelling and throbbing of 
the right ankle, slight edema, crepitus, and decreased range 
of motion, the record does not reflect any resulting right 
ankle joint disease.  Private treatment records indicate 
that, after the Veteran sprained his ankle in August 1985, X-
ray examination of the right ankle showed no evidence of 
fracture, dislocation, or other bone abnormalities, and joint 
spaces were well maintained.  The first post-service 
diagnostic evidence of any right ankle abnormality is the 
November 1987 private bone scan report indicating very mild 
increased activity associated with the right ankle, which was 
noted to be possibly due to degenerative changes, non-
specific bony stress, or abnormal weight bearing.  Moreover, 
in addition to the 1985 ankle injuries, the record reflects 
post-service ankle injuries in December 1987, July 1989, 
January 1992, April 1998, and December 2002, none of was 
noted to be medically related to any in-service ankle injury.

The Board notes that in his November 1985 Report of Medical 
History, the Veteran indicated a history of having a swollen 
and painful right ankle joint since 1978, in addition to a 
fracture of the right ankle in 1985 and having a ganglion of 
the right ankle joint removed in 1985.  The Board also notes 
the Veteran's testimony during his March 2007 Board hearing 
that during his period of service, he had numerous injuries 
to his ankle, for which he received treatment.  However, the 
medical record contradicts the Veteran's assertions that he 
was treated numerous times for his ankle in service, and that 
he had had ankle problems since 1978.  With the exception of 
the Veteran's June 1975 right ankle injury, service treatment 
records do not indicate treatment for right ankle problems 
during the Veteran's period of active service from February 
1975 to February 1979.  Also, on the December 1978 separation 
examination, as well as on January 1981 and October 1983 
Reserve service examinations, no right ankle problems were 
noted on examination or by the Veteran in reporting his 
medical history.  Rather, the record reflects that the 
Veteran began experiencing significant ankle problems in 
1985, including a sprained right ankle in August 1985, a 
fracture of the right ankle in 1985, and having a ganglion of 
the right ankle joint removed in 1985.  Moreover, again, to 
the extent that the Veteran incurred in-service ankle 
injuries, the competent medical evidence indicates that such 
injuries are not related to the Veteran's current ankle 
disability. 

Finally, the Board notes the March 2007 private opinion 
submitted by Dr. D.  However, Dr. D.'s letter indicates that 
he could not say that the Veteran's in-service ankle and 
lower back injuries were more likely than not related to his 
subsequent injuries in 1985, 1986, and 2002, but that the 
very best he could say would be that the injuries were 
possibly related.  The Board acknowledges this opinion, but 
finds it to be equivocal with respect to the question of 
whether a nexus exists between the Veteran's in-service 
injuries and his current disabilities.  Conversely, the April 
2004 and October 2008 VA examiners, after reviewing the 
claims folders, determined that it was more likely than not 
that the Veteran's current disabilities were not related to 
his in-service low back and ankle conditions, the rationales 
provided for those opinions are consistent with the existing 
medical record.  Thus, the Board finds the negative etiology 
opinions of the VA examiners to be more probative than the 
opinion of Dr. D.

Therefore, the Board finds that the evidence preponderates 
against the Veteran's service connection claims.  
Accordingly, service connection for neither a low back 
disability nor a right ankle disability is warranted.


ORDER

Service connection for low back disability is denied.

Service connection for right ankle disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


